Case 1:19-cv-00413-SOM-KJM Document 16 Filed 09/25/19 Pagelofi1 PagelD#: 136

Case 1:19-cv-00413-SOM-KJM Document9 Filed 08/13/19 Page4of4 PagelD #: 119

AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)
Civil Action No. 1:19-cv-00413-SOM-KJM

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and title, { any) Mr Senth/ Vy \Uu%4 Nes aurdun
was received by me on (date) 13,201 fief

0 I personally served the summons on the individual at (place)

 

on (date) ; OF

 

© 1 left the summons at the individual’s residence or usual place of abode with (name)
, a person of suitable age and discretion who resides there,
on (date) , and mailed a copy to the individual’s last known address; or

 

0 Iserved the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

ON (date) ; Or

© I returned the summons unexecuted because

Other specity: /Sevis4 Thy » ons on in ees
bWh Pole 6. 1S) the Cro flocodire rls ae DD Sp eo a lvateS err
Se pliner 1%; L014 fy 27 Lia (ioutadler theo. Lop den, Payne we41N oak

My fees are $ —_— for travel and$ ~— for services, for a total of $ 0.00

 

I declare under penalty of perjury that this information is true.

Date: 13,2079 LCV

Server's signature

Feud (ven - Whhns , Assoctate.

Printed name and title
Leed Thar: Dott f7
Unik, (ree’s (atl, St Cute plus Lane ,Lordon

Server's address’ WAUATO
Additional information regarding attempted service, etc:
